Name: 2007/554/EC: Commission Decision of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom and repealing Decision 2007/552/EC (notified under document number C(2007) 3901) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  international trade;  tariff policy;  Europe;  agricultural policy;  animal product
 Date Published: 2007-08-10

 10.8.2007 EN Official Journal of the European Union L 210/36 COMMISSION DECISION of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom and repealing Decision 2007/552/EC (notified under document number C(2007) 3901) (Text with EEA relevance) (2007/554/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of foot-and-mouth disease have been declared in the United Kingdom. (2) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds of other Member States in view of trade in live biungulate animals and the placing on the market of certain of their products. (3) The United Kingdom has taken measures in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (3), and has introduced further measures within the affected areas. (4) The disease situation in the United Kingdom makes it necessary to reinforce the control measures for foot-and-mouth disease taken by the United Kingdom. (5) Such as for Decision 2007/552/EC of 6 August 2007 on interim protection measures with regard to foot-and-mouth disease in the United Kingdom (4) it is now appropriate to define as a permanent measure the high and low risk areas in the affected Member States and to provide for a prohibition on the dispatch of susceptible animals from the high and low risk areas and on the dispatch of products derived from susceptible animals from the high risk area. The Decision should also provide for the rules applicable to the dispatch from those areas of safe products that either had been produced before the restrictions, from raw material sourced from outside the restricted areas or that had undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (6) The size of the defined risk areas is a direct function of the outcome of tracing of possible contacts to the infected holding and takes into account the possibility to implement sufficient controls on the movement of animals and products. At this point of time and based on information provided by the United Kingdom, the whole of Great Britain should currently remain a high risk area. (7) The prohibition of dispatch should only cover products derived from animals of susceptible species coming from or obtained from animals originating in the high risk areas listed in Annex I and should not affect transit through these areas of such products coming from or obtained from animals originating in other areas. (8) Council Directive 64/432/EEC (5) concerns animal health problems affecting intra-Community trade in bovine animals and swine. (9) Council Directive 91/68/EEC (6) concerns animal health conditions governing intra-Community trade in ovine and caprine animals. (10) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (7) concerns, amongst others, trade in other biungulates and in semen, ova and embryos of sheep and goats, and in embryos of porcine animals. (11) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (8) concerns, amongst others, the health conditions for the production and marketing of fresh meat, minced meat, mechanically separated meat, meat preparations, farmed game meat, meat products, including treated stomachs, bladders and intestines, and dairy products. (12) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (9) concerns, amongst others, the health marking of food of animal origin. (13) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (10) provides for specific treatment of meat products that ensure inactivation of the foot-and-mouth disease virus in products of animal origin. (14) Commission Decision 2001/304/EC of 11 April 2001 on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (11) concerns a specific health mark to be applied to certain products of animal origin that shall be restricted to the national market. (15) Council Directive 92/118/EEC (12) lays down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC. (16) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (13) provides for a range of treatments of animal by-products suitable to inactivate foot-and-mouth disease virus. (17) Council Directive 88/407/EEC (14) lays down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species. (18) Council Directive 89/556/EEC (15) concerns the animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species. (19) Council Directive 90/429/EEC (16) lays down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species. (20) Council Directive 90/426/EEC (17) concerns animal health conditions governing the movement and import from third countries of equidae. (21) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (18) provides for a mechanism to compensate affected holdings for losses incurred as a result of disease control measures. (22) Insofar as medicinal products defined in Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (19), Directive 2001/83/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to medicinal products for human use (20), and Directive 2001/20/EC of the European Parliament and of the Council of 4 April 2001 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the implementation of good clinical practice in the conduct of clinical trials on medicinal products for human use (21) no longer fall under the scope of Regulation (EC) No 1774/2002 they should be excluded from animal health related restrictions set up by this Decision. (23) Article 6 of Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (22) provides for a derogation from the veterinary checks for certain products containing animal products. It is appropriate to allow dispatch from the high risk areas of such products under a simplified certification regime. (24) Member States other than the United Kingdom should support the disease control measures carried out in the affected areas by ensuring that live susceptible animals are not consigned to those areas. (25) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 23 August 2007, and the measures adapted where necessary. (26) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Live animals 1. Without prejudice to the measures taken by the United Kingdom within the framework of Directive 2003/85/EC, and notably the establishment of a temporary control zone in accordance with Article 7(1) and a movement ban as provided for in Article 7(3) of that Directive, the United Kingdom shall ensure that the conditions set out in paragraphs 2 to 7 of this Article are met. 2. No live animals of the bovine, ovine, caprine and porcine species and other biungulates shall move between the areas listed in Annex I and Annex II. 3. No live animals of the bovine, ovine, caprine and porcine species and other biungulates shall be dispatched from or moved through the areas listed in Annex I and Annex II. 4. By way of derogation from paragraph 3, the competent authorities of the United Kingdom may authorise the direct and uninterrupted transit of biungulate animals through the areas listed in Annex I and Annex II on main roads and railway lines. 5. The health certificates, as provided for in Directive 64/432/EEC for live bovine and porcine animals and in Directive 91/68/EEC for live ovine and caprine animals, accompanying animals consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: Animals conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 6. The health certificates accompanying biungulates other than those covered by the certificates referred to in paragraph 5, consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: Live biungulates conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 7. Animals accompanied by an animal health certificate as referred to in paragraphs 5 and 6 may be moved to other Member States only the local veterinary authority in the United Kingdom has, three days before the move, notified the central and local veterinary authorities in the Member State of destination. Article 2 Meats 1. For the purposes of this Article, meats means fresh meat, minced meat, mechanically separated meat and meat preparations as defined in points 1.10, 1.13, 1.14 and 1.15 of Annex I to Regulation (EC) No 853/2004. 2. The United Kingdom shall not dispatch meats of the bovine, ovine, caprine and porcine species and other biungulates coming from or obtained from animals originating in the areas listed in Annex I. 3. Meats not eligible for dispatch from the United Kingdom in accordance with this Decision shall be marked in accordance with the second subparagraph of Article 4(1) of Directive 2002/99/EC or in accordance with Decision 2001/304/EC. 4. The prohibition set out in paragraph 2 shall not apply to meats bearing the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004, provided that: (a) the meat is clearly identified, and has been transported and stored since the date of production separately from meat not eligible, in accordance with this Decision, for dispatch outside the areas listed in Annex I; (b) the meat complies with one of the following conditions: (i) it was obtained before 15 July 2007; or (ii) it is derived from animals reared for at least 90 days prior to slaughter and slaughtered outside the areas listed in Annex II or, in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease, killed outside the areas listed in Annex II. 5. Compliance with the conditions set out in paragraphs 3 and 4 shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. 6. The prohibition set out in paragraph 2 shall not apply to fresh meat obtained from animals reared outside the areas listed in Annex I and Annex II and transported, by way of derogation from Article 1(2) and (3), directly and under official control in sealed means of transport to a slaughterhouse situated in the areas listed in Annex I outside the protection zone for immediate slaughter. Such meat may be placed on the market in the areas listed in Annex I and Annex II only if it complies with the following conditions: (a) all such meat is marked in accordance with the second subparagraph of Article 4(1) of Directive 2002/99/EC or in accordance with Decision 2001/304/EC; (b) the slaughterhouse is operated under strict veterinary control; (c) the fresh meat is clearly identified, and transported and stored separately from meat which is eligible for dispatch outside the United Kingdom. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purposes of application of this paragraph. 7. The prohibition set out in paragraph 2 shall not apply to fresh meat obtained from cutting plants situated in the areas listed in Annex I under the following conditions: (a) only fresh meat as described in paragraph 4(b) is processed in that cutting plant, on the same day. Cleaning and disinfection shall be carried out after processing of any meat not meeting this requirement; (b) all meat bears the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004; (c) the cutting plant is operated under strict veterinary control; (d) the fresh meat is clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas listed in Annex I. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purpose of application of this paragraph. 8. Meat dispatched from the United Kingdom to other Member States shall be accompanied by an official certificate, which shall bear the following words: Meat conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. Article 3 Meat products 1. The United Kingdom shall not dispatch meat products, including treated stomachs, bladders and intestines, of animals of the bovine, ovine, caprine and porcine species and other biungulates (meat products) coming from the areas listed in Annex I or prepared using meat obtained from animals originating in those areas. 2. The prohibition set out in paragraph 1 shall not apply to meat products bearing the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004, provided that the meat products: (a) are clearly identified and have been transported and stored since the date of production separately from meat products not eligible, in accordance with this Decision, for dispatch outside the areas listed in Annex I; (b) comply with one of the following conditions: (i) they are made from meats described in Article 2(4)(b); or (ii) they have undergone at least one of the relevant treatments laid down for foot-and-mouth disease in Part 1 of Annex III to Directive 2002/99/EC. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purpose of application of this paragraph. 3. Meat products dispatched from United Kingdom to other Member States shall be accompanied by an official certificate, which shall bear the following words: Meat products, including treated stomachs, bladders and intestines, conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 4. By way of derogation from paragraph 3 it shall be sufficient, in the case of meat products which comply with the requirements of paragraph 2 and have been processed in an establishment operating Hazard Analysis and Critical Control Points (HACCP) and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in point (b)(ii) of the first subparagraph of paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 5. By way of derogation from paragraph 3 it shall be sufficient, in the case of meat products heat treated in accordance with point (b)(ii) of the first subparagraph of paragraph 2 in hermetically sealed containers so as to ensure that they are shelf stable, to be accompanied by a commercial document stating the heat treatment applied. Article 4 Milk 1. The United Kingdom shall not dispatch milk intended or not intended for human consumption from the areas listed in Annex I. 2. The prohibition set out in paragraph 1 shall not apply to milk produced from animals kept in areas listed in Annex I which has been subjected to a treatment in accordance with: (a) Part A of Annex IX to Directive 2003/85/EC, if the milk is intended for human consumption; or (b) Part B of Annex IX to Directive 2003/85/EC, if the milk is not intended for human consumption or is intended for feeding to animals of species susceptible to foot-and-mouth disease. 3. The prohibition set out in paragraph 1 shall not apply to milk prepared in establishments situated in the areas listed in Annex I under the following conditions: (a) all milk used in the establishment must either conform to the conditions set out in paragraph 2 or be obtained from animals reared and milked outside the areas listed in Annex I; (b) the establishment is operated under strict veterinary control; (c) the milk must be clearly identified, and transported and stored separately from milk and dairy products which are not eligible for dispatch outside the areas listed in Annex I; (d) transport of raw milk from holdings situated outside the areas listed in Annex I to the establishments situated in the areas listed in Annex I is carried out in vehicles which were cleaned and disinfected prior to operation and had no subsequent contact with holdings in the areas listed in Annex I keeping animals of species susceptible to foot-and-mouth disease. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purpose of application of this paragraph. 4. Milk dispatched from the United Kingdom to other Member States shall be accompanied by an official certificate, which shall bear the following words: Milk conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 5. By way of derogation from paragraph 4 it shall be sufficient, in the case of milk which complies with the requirements of paragraph 2 and has been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with those requirements is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 6. By way of derogation from paragraph 4 it shall be sufficient, in the case of milk which complies with the requirements in paragraph 2(a) or (b) and which has been heat treated in hermetically sealed containers so as to ensure that it is shelf stable, to be accompanied by a commercial document stating the heat treatment applied. Article 5 Dairy products 1. The United Kingdom shall not dispatch dairy products intended or not intended for human consumption from the areas listed in Annex I. 2. The prohibition set out in paragraph 1 shall not apply to dairy products: (a) produced before 15 July 2007; or (b) prepared from milk complying with the provisions in Article 4(2) or (3); or (c) for export to a third country where import conditions permit such products to be subject to treatment other than those laid down in Article 4(2) which ensures the inactivation of the foot-and-mouth disease virus. 3. Without prejudice to Chapter II of Section IX of Annex III to Regulation (EC) No 853/2004, the prohibition set out in paragraph 1 of this Article shall not apply to the following dairy products intended for human consumption: (a) dairy products produced from milk of a controlled pH less than 7.0 and subject to a heat treatment at a temperature of at least 72 °C for at least 15 seconds, on the understanding that such treatment was not necessary for finished products, the ingredients of which comply with the respective animal health conditions laid down in Articles 2, 3 and 4 of this Decision; (b) dairy products produced from raw milk of bovine, ovine or caprine animals which have been resident for at least 30 days on a holding situated, within an area listed in Annex I, in the centre of a circle of at least 10 km radius in which no outbreak of foot-and-mouth disease has occurred during 30 days prior to the date of production of the raw milk, and subject to a maturation or ripening process of at least 90 days during which the pH is lowered below 6.0 throughout the substance, and the rind of which has been treated with 0,2 % citric acid immediately prior to wrapping or packaging. 4. The prohibition set out in paragraph 1 shall not apply to dairy products prepared in establishments situated in the areas listed in Annex I under the following conditions: (a) all milk used in the establishment either complies with the conditions laid down in Article 4(2) or is obtained from animals outside the areas listed in Annex I; (b) all dairy products used in the final products either comply with the conditions set out in paragraph 2(a) and (b) or paragraph 3 or are made from milk obtained from animals outside the areas listed in Annex I; (c) the establishment is operated under strict veterinary control; (d) the dairy products are clearly identified and transported and stored separately from milk and dairy products which are not eligible for dispatch outside the areas listed in Annex I. Compliance with the conditions set out in the first subparagraph shall be checked by the competent authority under the responsibility of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purposes of application of this paragraph. 5. The prohibition set out in paragraph 1 shall not apply to dairy products prepared in establishment situated outside the areas listed in Annex I using milk obtained before 15 July 2007, provided that the dairy products are clearly identified and transported and stored separately from dairy products which are not eligible for dispatch outside those areas. 6. Dairy products dispatched from the United Kingdom to other Member States shall be accompanied by an official certificate, which shall bear the following words: Dairy products conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 7. By way of derogation from paragraph 6 it shall be sufficient, in the case of dairy products which comply with the requirements of paragraph 2(a) and (b) and paragraphs 3 and 4 and have been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with those requirements is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 8. By way of derogation from paragraph 6 it shall be sufficient, in the case of dairy products which comply with the requirements of paragraph 2(a) and (b) and paragraphs 3 and 4 and which have been heat treated in hermetically sealed containers so as to ensure that they are shelf stable, to be accompanied by a commercial document stating the heat treatment applied. Article 6 Semen, ova and embryos 1. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates (semen, ova and embryos) from the areas listed in Annex I and Annex II. 2. The prohibitions set out in paragraphs 1 shall not apply to: (a) semen, ova and embryos produced before 15 July 2007; (b) frozen bovine and porcine semen and bovine embryos imported into the United Kingdom in accordance with the conditions laid down in Directives 88/407/EEC, 90/429/EEC and 89/556/EEC respectively, and which since introduction into the United Kingdom have been stored and transported separately from semen and embryos not eligible for dispatch in accordance with paragraph 1. Before the dispatch of the semen the central veterinary authorities shall communicate to the other Member States and the Commission a list of centres and teams approved for the purpose of application of this paragraph. 3. The health certificate provided for in Directive 88/407/EEC and accompanying frozen bovine semen dispatched from the United Kingdom to other Member States shall bear the following words: Frozen bovine semen conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 4. The health certificate provided for in Directive 90/429/EEC and accompanying frozen porcine semen dispatched from the United Kingdom to other Member States shall bear the following words: Frozen porcine semen conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 5. The health certificate provided for in Directive 89/556/EEC and accompanying bovine embryos dispatched from the United Kingdom to other Member States shall bear the following words: Bovine embryos conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. Article 7 Hides and skins 1. The United Kingdom shall not dispatch hides and skins of bovine, ovine, caprine and porcine species and other biungulates (hides and skins) from the areas listed in Annex I. 2. The prohibition set out in paragraph 1 shall not apply to hides and skins which: (a) were produced in the United Kingdom before 15 July 2007; or (b) comply with the requirements provided for in point (2)(c) or (d) of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002; or (c) were produced outside the areas listed in Annex I in accordance with the conditions laid down in Regulation (EC) No 1774/2002, and have since introduction into the United Kingdom been stored and transported separately from hides and skins not eligible for dispatch in accordance with paragraph 1. Treated hides and skins shall be separated from untreated hides and skins. 3. The United Kingdom shall ensure that hides and skins to be dispatched to other Member States shall be accompanied by an official certificate which bears the following words: Hides and skins conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 4. By way of derogation from paragraph 3 it shall be sufficient, in the case of hides and skins which comply with the requirements of points (1)(b) to (e) of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002, to be accompanied by a commercial document stating compliance with those requirements. 5. By way of derogation from paragraph 3 it shall be sufficient, in the case of hides and skins which comply with the requirements of point (2)(c) or (d) Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002, that compliance with those requirements is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). Article 8 Other animal products 1. The United Kingdom shall not dispatch animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2 to 7 produced after the 15 July 2007 coming from the areas listed in Annex I, or obtained from animals originating in the areas listed in Annex I. The United Kingdom shall not dispatch dung and manure of the bovine, ovine, caprine and porcine species and other biungulates from the areas listed in Annex I. 2. The prohibition set out in the first subparagraph of paragraph 1 shall not apply to: (a) animal products which: (i) have been subjected to a heat treatment  in a hermetically sealed container with a Fo value of 3,00 or more, or  in which the centre temperature is raised to at least 70 °C, or (ii) were produced outside the areas listed in Annex I in accordance with the conditions laid down in Regulation (EC) No 1774/2002, and which since introduction into the United Kingdom have been stored and transported separately from animal products not eligible for dispatch in accordance with paragraph 1; (b) blood and blood products as defined in points 4 and 5 of Annex I to Regulation (EC) No 1774/2002 which have been subjected to at least one of the treatments provided for in point 3(a)(ii) of Part A of Chapter IV of Annex VIII to Regulation (EC) No 1774/2002, followed by an effectiveness check, or have been imported in accordance with Part A of Chapter IV of Annex VIII to Regulation (EC) No 1774/2002; (c) lard and rendered fats which have been subject to the heat treatment prescribed in point 2(d)(iv) of Part B of Chapter IV of Annex VII to Regulation (EC) No 1774/2002; (d) animal casings complying with the conditions in Part A of Chapter 2 of Annex I to Directive 92/118/EEC and which have been cleaned, scraped and then either salted, bleached or dried, followed by steps to prevent the recontamination of the casings; (e) sheep wool, ruminant hair and pigs bristles which have undergone factory washing or have been obtained from tanning and unprocessed sheep wool, ruminant hair and pigs bristles which are securely enclosed in packaging and dry; (f) petfood conforming to the requirements of points 2, 3 and 4 of Part B of Chapter II of Annex VIII to Regulation (EC) No 1774/2002; (g) composite products which are not subject to further treatment containing products of animal origin, on the understanding that the treatment was not necessary for finished products, the ingredients of which comply with the respective animal health conditions laid down in this Decision; (h) game trophies in accordance with points 1, 3 or 4 of Part A of Chapter VII of Annex VIII to Regulation (EC) No 1774/2002; (i) packed animal products intended for use as in-vitro diagnostic, laboratory reagents; (j) medicinal products as defined in Directive 2001/83/EC, veterinary medicinal products as defined in Directive 2001/82/EC and investigational medicinal products as defined in Directive 2001/20/EC. 3. The United Kingdom shall ensure that the animal products referred to in paragraph 2 to be dispatched to other Member States shall be accompanied by an official certificate which bears the following words: Animal products conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. 4. By way of derogation from paragraph 3 it shall be sufficient, in the case of products referred to in paragraph 2(b), (c) and (d), that compliance with the conditions for the treatment stated in the commercial document required in accordance with the respective Community legislation is endorsed in accordance with Article 9(1). 5. By way of derogation from paragraph 3 it shall be sufficient, in the case of products referred to in paragraph 2(e) to be accompanied by a commercial document stating either the factory washing or origin from tanning or compliance with the conditions laid down in points 1 and 4 of Part A of Chapter VIII of Annex VIII to Regulation (EC) No 1774/2002. 6. By way of derogation from paragraph 3 it shall be sufficient, in the case of products referred to in paragraph 2(f) and (g) which have been produced in an establishment operating HACCP and an auditable standard operating procedure which ensures that pre-processed ingredients comply with the respective animal health conditions laid down in this Decision, that this is stated on the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 7. By way of derogation from paragraph 3 it shall be sufficient, in the case of products referred to in paragraph 2(i) and (j), to be accompanied by a commercial document stating that the products are for use as in-vitro diagnostic, laboratory reagents or medicinal products, provided that the products are clearly labelled for in-vitro diagnostic use only or for laboratory use only or as medicinal products. 8. Derogating from the provisions in paragraph 3, it shall be sufficient, in the case of composite products that fulfil the conditions set out in Article 6(1) of Commission Decision 2007/275/EC that they are accompanied by a commercial document, which bears the following words: These composite products are shelf stable at ambient temperature or have clearly undergone in their manufacture a complete cooking or heat treatment process throughout their substance, so that any raw material is de-natured. Article 9 Certification 1. Where reference is made to this paragraph, the competent authorities of the United Kingdom shall ensure that the commercial document required by Community legislation for intra-Community trade is endorsed by the attachment of a copy of an official certificate stating that: (a) the products concerned have been produced (i) in a production process that has been audited and found in compliance with the appropriate requirements in Community animal health legislation and suitable to destroy the foot-and-mouth disease virus; or (ii) from pre-processed materials which had been certified accordingly; and (b) provisions are in place to avoid possible re-contamination with the foot-and-mouth disease virus after treatment. Such certification of the production process shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable after inspection of the establishment. 2. In case of products for retail sale to the final consumer, the competent authorities of the United Kingdom may authorise consolidated consignments of animal products other than fresh meat, minced meat, mechanically separated meat and meat preparations, each of which is eligible for dispatch in accordance with this Decision, to be accompanied by a commercial document endorsed by the attachment of a copy of an official veterinary certificate confirming that: (a) the premises of dispatch have in place a system to ensure that goods can only be dispatched if they are traceable to documentary evidence of compliance with this Decision; and (b) the system referred to in (a) has been audited and found satisfactory. Such certification of the traceability system shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable only after the establishment had been audited with satisfactory results. The competent authorities of the United Kingdom shall communicate to the other Member States and the Commission the list of establishments which they have approved for the purpose of application of this paragraph. Article 10 Cleansing and disinfection 1. The United Kingdom shall ensure that vehicles which have been used for the transport of live animals in the areas listed in Annex I and Annex II are cleansed and disinfected after each operation, and that such cleansing and disinfection is recorded in accordance with Article 12(2)(d) of Directive 64/432/EEC. 2. The United Kingdom shall ensure that operators of ports of exit in the United Kingdom ensure that the tyres of road vehicles departing from the United Kingdom are exposed to disinfectant. Article 11 Certain exempted products The restrictions laid down in Articles 3, 4, 5 and 8 shall not apply to the dispatch from the areas listed in Annex I of the animal products referred to in those Articles if such products were: (a) not produced in the United Kingdom and remained in their original packaging indicating the country of origin of the products; or (b) produced in an approved establishment situated in the areas listed in Annex I from pre-processed products not originating from those areas, which: (i) have, since introduction into the territory of the United Kingdom, been transported, stored and processed separately from products which are not eligible for dispatch outside the areas listed in Annex I; (ii) are accompanied by a commercial document or official certificate as required by this Decision. Article 12 Equidae 1. The United Kingdom shall ensure that equidae dispatched from the areas listed in Annex I to other parts of its territory or to another Member State are accompanied by a health certificate complying with the model in Annex C to Directive 90/426/EEC. 2. The animal health certificate accompanying equidae dispatched from the United Kingdom to another Member State as provided for in paragraph 1 shall bear the following words: Equidae conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom. Article 13 Measures to be taken by Member States other than the United Kingdom 1. Member States other than the United Kingdom shall ensure that live animals of susceptible species are not dispatch to the areas listed in Annex I. 2. Without prejudice to the provisions of Article 6 of Council Decision 90/424/EEC and the measures already taken by Member States, Member States other than the United Kingdom shall take appropriate precautionary measure in relation to susceptible animals dispatched from the United Kingdom between 15 July and 6 August 2007, including isolation and clinical inspection, where necessary combined with laboratory testing to detect or rule out infection with the foot-and-mouth disease virus, and where necessary those of Article 4 of Directive 2003/85/EC. Article 14 Cooperation between Member States Member States shall co-operate in monitoring personal luggage of passengers travelling from the areas listed in Annex I and in information campaigns carried out to prevent introduction of products of animal origin into the territory of Member States other than the United Kingdom. Article 15 Implementation Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 16 Commission Decision 2007/552/EC is repealed. Article 17 This Decision shall apply until 25 August 2007. Article 18 Addressees This Decision is addressed to the Member States. Done at Brussels, 9 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ L 206, 7.8.2007, p. 10. (5) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 2006/104/EC. (6) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Directive 2006/104/EC. (7) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (8) OJ L 139, 30.4.2004, p. 55; corrected version OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (9) OJ L 139, 30.4.2004, p. 206; corrected version OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006. (10) OJ L 18, 23.1.2003, p. 11. (11) OJ L 104, 13.4.2001, p. 6. Decision as last amended by Decision 2002/49/EC (OJ L 21, 24.1.2002, p. 30). (12) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (13) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulaton (EC) No 829/2007 (OJ L 191, 21.7.2007, p. 1). (14) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (15) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (16) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (17) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2006/104/EC. (18) OJ L 224, 18.8.1990, p. 19. (19) OJ L 311, 28.11.2001, p. 1. Directive as last amended by Directive 2004/28/EC of the European Parliament and of the Council (OJ L 136, 30.4.2004, p. 58). (20) OJ L 311, 28.11.2001, p. 67. Directive as last amended by Regulation (EC) No 1901/2006 of the European Parliament and of the Council (OJ L 378, 27.12.2006, p. 1). (21) OJ L 121, 1.5.2001, p. 34. Directive as last amended by Regulation (EC) No 1901/2006 of the European Parliament and of the Council. (22) OJ L 116, 4.5.2007, p. 9. ANNEX I The following areas in the United Kingdom: Great Britain ANNEX II The following areas in the United Kingdom: Great Britain